DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. Applicant argues: Claim 1 clearly specifies that i) a specific activity is the activity during which the protective airbag system is in use, ii) the external device is not any external device, but a device associated with the specific activity of the intended use, and ill) the airbag system has two states, of which an active state is established only when there is a successful communication between the airbag system and the external device. The airbag system provides accident monitoring and detection only in the active state. Ge does not disclose the same or a similar solution. The Office Action cites the sign sensing device of Ge as being analogous to the external device of claim 1. Applicant respectfully disagrees. The sign sensing device of Ge is not associated with a specific activity as claimed. In Ge, the sign sensing device is always part of the fall protection system, and it is thus activity generic.
In response, (i) Examiner notes that the ‘specific activity’ that Ge discloses is ‘human movement and motion’. (see Machine Translation of Description ‘MTD’ paragraphs 9, 20, 35 and 46) during which the protective airbag system (MTD paragraph 2) is in use; and (ii) the device (‘sign sensing device’; MTD paragraphs 9-13 or ‘external phone’ MTD paragraph 10) is associated with the specific activity of the intended use (‘human movement and motion’; MTD paragraphs 9, 20, 35 and 46); and (iii) in regards to the airbag having two states, Mazzarolo et al. (US 2015/0173433) was used as a teaching reference against which Applicant has not made any argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (CN 106 137 210 A; Machine Translation of Description ‘MTD’), as cited by Applicant, in view of Mazzarolo et al. (US 2015/0173433).
With respect to claims 1, 6-8, 10, 12-13 and 17, Ge et al. discloses a protective system (MTD paragraph 2), comprising: an airbag system (MTD paragraphs 9, 13) in a form of an inflatable helmet (MTD paragraphs 9, 13) for protecting a body part of a user in case of an accident (MTD paragraph 9) when the user performs a specific activity (‘human movement and motion’; MTD paragraphs 9, 20, 35 and 46), comprising a control unit (‘control circuit’; MTD paragraph 13) and a communication interface (‘Bluetooth’; MTD paragraph 13); and an external device (‘sign sensing device’; MTD paragraphs 9-13 or ‘external phone’ MTD paragraph 10) associated with the specific activity (‘human movement and motion’; MTD paragraphs 9, 20, 35 and 46) comprising a communication interface (‘physical sign and positioning unit’; MTD paragraphs 9-13), wherein the communication interface (‘Bluetooth’; MTD paragraph 13) of the airbag system (MTD paragraphs 9, 13) is configured to attempt to communicate with said external device (‘sign sensing device’; MTD paragraphs 9-13) using wireless communication (MTD paragraphs 9-13); and if the communication between the airbag system (MTD paragraphs 9, 13) and the external device (‘sign sensing device’; MTD paragraphs 9-13) is successful, the control unit (‘control circuit’; MTD paragraph 13) of the airbag system (MTD paragraphs 9, 13) is configured to put the airbag system (MTD paragraphs 9, 13) in an active state and/or to alert the user to manually change to an active state.; wherein when the airbag system (MTD paragraphs 9, 13) is in the active state, the airbag system is configured to detect an accident (MTD paragraph 38 describing the airbag helmet can with stand multiple impacts of the same accident).   (Figs. 1-4, MTD paragraphs 1-49.)  Ge et al. discloses using Bluetooth and short-range communication but does not specifically state a communication distance or an idle state.  Mazzarolo et al. teaches as a general principle that communication between the devices takes place when there is a predetermined distance requirement (paragraph 107) and when the requirement is not met that the airbag system is put in an idle state or alert state or safety mode (paragraphs 107-111); wherein if the communication between the airbag system and the external device is successful a controller of the external device is configured to disable a safety mode of the external device (paragraphs 107-111); wherein in the safety mode the controller of the external device is configured to lock the external device so as to prevent the user from using it (paragraphs 72, 85, 90, 120).  (Figs. 6-10, paragraphs 103-120.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Mazzarolo et al. into the invention of Ge et al. in order to allow proper functioning of the airbag.  (Paragraph 113.)
With respect to claim 2, Ge et al. discloses the wireless communication is short-range wireless communication (MTD paragraphs 9, 13).  (Figs. 1-4, MTD paragraphs 1-49.)
With respect to claim 3, Ge et al. discloses the short-range wireless communication may pertain to any of Bluetooth, WLAN, WiFi, NFC, RF-ID or IrDA (MTD paragraphs 9, 13).  (Figs. 1-4, MTD paragraphs 1-49.)
With respect to claim 5, Ge et al. discloses the communication between the airbag system (MTD paragraphs 9, 13) and the external device (‘sign sensing device’; MTD paragraphs 9-13) is successful when a communication is established between the airbag system (MTD paragraphs 9, 13) and the external device (‘sign sensing device’; MTD paragraphs 9-13).  (Figs. 1-4, MTD paragraphs 1-49.)
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. and Mazzarolo et al., as applied to claims 1, 4 and 12 above, and further in view of Bultel et al. (US 6,139,050) and Roder (DE 10 2006 037 731 A1; Machine Translation of Description ‘MTD’).
With respect to claims 14-15, Ge et al., as modified, is silent regarding preventing use of the electric bike or reducing the speed.  Bultel et al. teaches of wherein in the safety mode the controller of the motor bicycle is configured to lock the motor bicycle so as to prevent the user from using it (col. 2, lines 37-55) or to reduce the allowed speed of the electrical bicycle.  (Figs. 1-5, cols. 2-3.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Bultel et al. into the invention of Ge et al., as modified, in order to protect the occupant.  (Col. 2, lines 37-55.)  Roder teaches of the external device is an electric bicycle (MTD paragraph 136).  (Figs. 1-18, MTD paragraphs 36, 40, 63-73, 136.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Roder into the invention of Ge et al., as modified, in order to protect people in a variety of vehicles.  (Paragraph 136.)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. and Mazzarolo et al., as applied to claim 1 above, and further in view of KR 20-0474020 Y1 (hereinafter KR ‘020).
With respect to claim 16, Ge et al., as modified, is silent regarding a bike lock.  KR ‘020 teaches of the external device is a bicycle lock (20).  (Figs. 1-5, MTD paragraphs 32-39.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in KR ‘020 into the invention of Ge et al., as modified, in order to prevent accidents.  (MTD Paragraph 1.)
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. and Mazzarolo et al., as applied to claim 1 above, and further in view of Ambani (US 2013/0093585).
With respect to claims 18-19, Ge et al., as modified, is silent regarding a speaker.  Ambani teaches of a speaker (4, 5), and wherein the mobile phone (paragraph 10) is configured to stream audio data to said speaker; wherein the audio data is real-time navigation audio (paragraph 10).  (Figs. 1-5, paragraphs 40-54.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Ambani into the invention of Ge et al., as modified, in order to provide enhanced functionality and safety.  (Paragraph 10.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614